OPINION OF THE COURT
Per Curiam.
Judgments entered October 18, 1999 reversed, without costs, and actions dismissed.
*438Liability was improperly imposed below, since it was not shown that the interruption of plaintiffs’ electrical service resulted from defendant Con Edison’s “gross negligence or willful misconduct” as required by the defendant’s filed tariff (see, Lockwood v Niagara Mohawk Power Corp., 112 AD2d 495; Lee v Consolidated Edison Co., 98 Misc 2d 304). Moreover, there is no competent proof in the record to support the awards of damages. Since plaintiffs cannot prevail “according to the rules and principles of substantive law” (CCA 1807), the small claims actions must be dismissed.
McCooe, J. P., Gangel-Jacob and Suarez, JJ., concur.